    Ryan E. Dempsey               USDC SDNY
    Partner
    RDEMPSEY@GRSM.COM
                                  DOCUMENT
    DIRECT DIAL: (914) 777-2209   ELECTRONICALLY FILED
    DIRECT FAX: (914) 470-4566
                                  DOC #:
                                  DATE FILED: 3/24/2020                             ATTORNEYS AT LAW
                                                                              500 MAMARONECK AVE SUITE 503
                                                                                   HARRISON, NY 10528
                                                                                   PHONE: 914-777-2225
                                                                                    GORDONREES.COM



                                                 March 24, 2020

   VIA ECF

   District Judge Mary Kay Vyskocil
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007


            Re:      Angelo Morales v. C&S Wholesale Grocers, Inc.
                     US District Court, Southern District Civil No.: 18-3625 (MKV-GWG)
                     Our File:     CSWG-1154591

   Dear District Judge Vyskocil:

          Please be advised that our office represents the defendant, C&S Wholesale Grocers, Inc.
   (C&S), in the above-referenced matter. We write pursuant to paragraphs 2(B) and 2(G) of Your
   Honor’s individual rules, and with reference to Your Honor’s Order, dated February 11, 2020
   [Docket # 44], in order to discuss the status of discovery herein, as well as to request an
   adjournment of the case management conference scheduled for March 31, 2020.

            Plaintiff’s continued deposition, defendant’s deposition, and independent medical
   examinations (IMEs) currently remain outstanding, and have yet to be scheduled due to
   outstanding paper discovery. Pursuant to Magistrate Judge Gabriel W. Gorenstein’s Order, dated
   February 21, 2020 [Docket # 46], the deposition deadline and expert discovery deadline have both
   been extended to June 15, 2020. Given the uncertainty surrounding the current COVID-19 health
   crisis, as well as Governor Andrew Cuomo’s March 20, 2020 Executive Order 202.8 mandating a
   100% in-person workforce reduction, the parties shall endeavor to comply with the current
   discovery Scheduling Order, but a further extension of discovery deadlines may ultimately be
   required.

           Accordingly, after conferring with plaintiff’s counsel, Aiysha Wasi, Esq., the parties
   hereby jointly and respectfully request that the case management conference herein be adjourned
   and rescheduled for a date after the close of fact and expert discovery. Along these lines, the
   parties respectfully request that a date certain for the case management conference be set in late
   June, early July 2020, subject to Your Honor’s availability.



     ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ MARYLAND ♦
MASSACHUSETTS ♦ MISSOURI ♦ NEVADA ♦ NEW JERSEY ♦ NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OREGON ♦ PENNSYLVANIA ♦
       SOUTH CAROLINA ♦ SOUTH DAKOTA ♦ TEXAS ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA
                  March 24, 2020
                  Page 2

                          We thank Your Honor in advance for your time and attention to this matter. Please do not
                  hesitate to contact the undersigned with any questions or concerns.

                                                              Respectfully submitted,

                                                                   /s/

                                                              Ryan E. Dempsey

                  RED/
                  cc:
                         Aiysha Wasi, Esq.
                         Alpert, Slobin & Rubenstein, LLP
                         Attorneys for Plaintiff
                         ANGELO MORALES
                         2890 Randall Avenue
                         Bronx, New York 10465
                         (718) 829-8800



    The parties' request to adjourn the status conference previously scheduled to take place on March 31, 2020 is
    GRANTED. Accordingly, it is hereby ORDERED that the parties shall appear for a post discovery conference
    on Thursday, July 2, 2020. It is further ORDERED that, by June 25, 2020, the parties shall file a joint status
    letter and pre-motion submissions for any anticipated dispositive motions as required by the Court's Individual
    Rules.

                                                                3/24/2020




1154591/50759554v.1
